Citation Nr: 1442260	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  09-23 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Counsel






INTRODUCTION

The Veteran served on active duty from February 1971 to February 1973.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In March 2011, the Board remanded this matter for further development.  At that time, the Board also recharacterized the issue to one for an acquired psychiatric disorder, to include PTSD, as characterized on the title page.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the claims so that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As documented in a December 21, 2006 VA medical record, the Veteran reported that he had been hospitalized for depression in July 1990 for 15 days at "Butner".  He further reported that he subsequently had weekly psychiatric treatment through the Roxboro health department.  Additionally, the March 2012 VA examiner noted that the Veteran reported treatment from John Umstead Hospital from July 17, 1991 to July 25, 1991.  The AOJ does not appear to have ever attempted to obtain those records.  As such records would be relevant to the current claim; the AOJ should contact the Veteran and attempt to obtain such records.

The Board also notes that the Veteran receives treatment at the Durham VA Medical Center (the most recent associated record is from September 2010).  Therefore, while on remand, any unassociated VA treatment records also be obtained for consideration in the appeal.

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should obtain any unassociated VA treatment records from the Durham VA medical center, dated from September 2010 to the present.  All reasonable attempts should be made to obtain such records, consistent with 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159(e).

2.  The Veteran should be given an opportunity to identify any non-VA healthcare provider who treated him for a psychiatric disorder - specifically including his hospitalization at "Butner", treatment from the Roxboro health department and later treatment from the John Umstead Hospital.  After securing any necessary authorization from him, all reasonable attempts should be made to obtain such records, consistent with 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After completion of the above, the AOJ should complete any further development it deems warranted, to possibly include obtaining an addendum medical opinion or new medical opinion to consider any new, relevant evidence.  

4.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.   If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



